The first part of the quotation from the charge of Judge Shipp, appearing in the opinion of Mr. Justice Carter, is somewhat confusing. It appears there that his statement referred to an alleged offer of payment of the rent due by the defendant. At the conclusion of the charge, when his inadvertence had been called to the attention of Judge Shipp, he corrected the error into which he had fallen, and instructed the jury that when he referred to the alleged offer of payment, he meant to say the offer alleged to have been made by the plaintiff to the defendant. *Page 501